I concur in the opinion of Justice Henshaw, and in the conclusion reached by him. The court *Page 374 
will take judicial notice of the fact that the county of Los Angeles is a large territory, consisting of several thousand square miles, large portions of which are very sparsely settled, and within which are a number of cities and villages, ranging in population from over one hundred thousand to a few hundred, and many districts of thickly settled farming communities. It appears from the face of the ordinance that the board of supervisors selected from all this territory having these varying conditions a small district, comprising but two or three hundred acres, lying between the cities of Pasadena and South Pasadena on the one side and the city of Los Angeles on the other, and, ignoring the welfare and comfort of all the other territory of the county outside of incorporated cities, made it unlawful to erect or maintain gasworks within this particular district. Another fact, so obvious that I think the court can either take judicial notice of it or assume it to be true, is, that there are very many other districts within the county, of equal or greater extent, within which the erection or maintenance of gasworks would be equally detrimental to the inhabitants thereof. It is admitted that at the time this ordinance was passed the petitioner and others acting with him had already, at great expense, erected gasworks in this district, wherein they were manufacturing gas for sale and distribution to the public; that the district is sparsely settled, having no places of residence within three hundred yards of the gasworks, and only fifteen in all.
Under these circumstances I think the court is justified in holding that the ordinance in question was manifestly intended to prohibit and suppress the particular business of the petitioner, that it was not a reasonable or bona fide exercise of the police power for the welfare and comfort of the inhabitants of the district or of the county, but an attempt, under color of the police power, to create an unjust, arbitrary, and unreasonable discrimination against the enterprise in which the petitioner was engaged, and that for that reason it is unconstitutional and void.
Angellotti, J., concurred. *Page 375